Per Curiam.
Defendant, who was found guilty by a district court jury of a charge of simple robbery, Minn. St. 609.24, and sentenced by the trial court to a maximum indeterminate term of 10 years’ imprisonment, contends upon this appeal from judgment of conviction that there was, as a matter of law, insufficient reliable evidence identifying him as the robber. After considering this contention carefully, we affirm. Evidence against defendant included positive identification testimony by the victim, identification testimony by a bystander that he saw defendant run away from the scene of the robbery, evidence that defendant fit the general description of the robber given police, and evidence that defendant changed the alibi he gave police after the first alibi proved unsupportable. There is no merit to defendant’s contention that the victim’s-identification testimony was unreliable as a matter of law.
Affirmed.